--------------------------------------------------------------------------------

Exhibit 10.1
NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of April 20, 2018 is by and among CELADON GROUP, INC. (the “Borrower”),
the Guarantors identified on the signature pages hereto, the Lenders identified
on the signature pages hereto and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


A.          Certain credit facilities have been provided to the Loan Parties
pursuant to that certain Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of December 12, 2014 by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent.


B.          The Borrower has informed the Administrative Agent and Lenders that
it intends to obtain a new asset-based credit facility and a new term loan
facility and, subject to Section 7 of this Amendment, use the proceeds of such
new facilities to repay in full all Obligations under the Loan Documents on or
before June 15, 2018.


C.          The Borrower has requested that the Lenders (i) consent to certain
Dispositions that the Loan Parties intend to consummate or agree to consummate
and (ii) make certain amendments to the Credit Agreement.


D.          The Lenders have agreed to do so on the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.          Estoppel, Acknowledgement and Reaffirmation.  The Loan Parties
hereby acknowledge and agree that, as of the date hereof, the Outstanding Amount
of the Committed Loans and L/C Obligations constitute valid and subsisting
obligations of the Loan Parties to the Lenders that are not subject to any
credits, offsets, defenses, claims, counterclaims or adjustments of any kind. 
The Loan Parties hereby acknowledge the Loan Parties’ obligations under the
respective Loan Documents to which they are party.  Each of the Loan Parties
hereby (i) acknowledges that it has granted Liens in favor of the Administrative
Agent pursuant to, and is a party to, the Collateral Documents (including, with
respect to certain Guarantors, pursuant to the Joinder Agreements executed by
such Guarantors); (ii) reaffirms that each of the Liens created and granted in
or pursuant to the Collateral Documents is valid and subsisting as of the date
hereof; (iii) agrees that such Liens shall continue in effect as security for
all Obligations under the Loan Document; and (iv) agrees that this Amendment
shall in no manner impair or otherwise adversely affect such Liens.



--------------------------------------------------------------------------------

3.          Audit Events.


(a)          The Administrative Agent and the Lenders hereby acknowledge and
agree that, until the earlier of (x) June 15, 2018 and (y) such time as the
Borrower has received a determination from its auditors that the financial
statements of the Borrower as delivered prior to the date hereof impacted by the
Audit Events (as defined in that certain Eighth Amendment to Credit Agreement
dated as of March 30, 2018 by and among the parties hereto), or as the same may
be restated as deemed necessary by its auditors, can be relied upon, notice of
which shall be provided to the Administrative Agent promptly and in any event
within one (1) Business Day:


(i)          any representations and warranties as to preparation of financial
statements of the Borrower in accordance with GAAP made or deemed to be made by
the Loan Parties in connection with the delivery of (x) such financial
statements under Sections 6.01(a), 6.01(b), and 6.02(o) of the Credit Agreement
or (y) a Request for Credit Extension delivered under Section 4.02(c) of the
Credit Agreement, shall be deemed to be qualified in their entirety by reference
to and disclosure of the Audit Events, and no such representation or warranty
shall be deemed untrue solely as a result of the occurrence of the Audit Events;
and


(ii)          the existence of the Audit Events shall not, in and of itself,
constitute a failure to satisfy the condition precedent set forth in Section
4.02(a) of the Credit Agreement.


(b)          Prior to June 15, 2018, the Loan Parties shall not make any
Investment pursuant to Section 7.02(e) or (f) of the Credit Agreement, except
for the following in an aggregate amount not to exceed $4,000,000 at any one
time outstanding: (i) payroll, settlement, and similar advances to employees,
drivers (including independent contractors); consultants or other service
providers to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes; (ii) reasonable
and customary advances of relocation expenses to employees and repair expense to
independent contractors in the ordinary course of business; and (iii) advances
to the Borrower’s Mexican subsidiaries in the ordinary course of business based
on accounts receivable generated by such subsidiaries not to exceed $750,000 at
any one time outstanding.


4.          Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth below, the Credit Agreement is hereby amended as
follows:


(a)          Section 1.01 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and substituting the following
therefor:
“Disbursement Budget” means that certain budget of monthly aggregate
Disbursements for (i) the months of December, January, February and March 2018
delivered prior to the Seventh Amendment Effective Date, (ii) the month of April
2018 delivered prior to the Eighth Amendment Effective Date and (iii) the month
of May 2018 delivered prior to the Ninth Amendment Effective Date, in each case,
prepared by the Borrower and approved by the Borrower Financial Advisor.


“Maximum Borrowing Amount” means an amount equal to $189,000,000, as such amount
may be reduced pursuant to Section 2.02(f) or the provisions of the Ninth
Amendment or increased up to an amount not to exceed the Aggregate Commitments
with the written consent of the Required Lenders.


“Maximum Outstanding Amount” means $214,000,000, as such amount may be reduced
pursuant to Section 2.02(f) or the provisions of the Ninth Amendment or
increased up to an amount not to exceed the Aggregate Commitments with the
written consent of the Required Lenders.


2

--------------------------------------------------------------------------------

(b)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions to such section in the appropriate alphabetical order:
“Ninth Amendment” means that certain Ninth Amendment to Credit Agreement, dated
as of the Ninth Amendment Effective Date, by and among the Loan Parties, the
Administrative Agent and the Lenders.
“Ninth Amendment Effective Date” means April 20, 2018.
“Total Eligible Assets Certificate” means a certificate in the form attached
hereto as Exhibit I.
(c)          Section 2.05(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          If for any reason, at any time, the ratio of (a) Total Assets as
set forth in the Asset Coverage Ratio Certificate delivered pursuant to Section
6.02(h) with respect to the last Business Day of the preceding calendar week to
(b) Total Outstandings is less than (i) 1.05 to 1.0 at any time on or prior to
June 15, 2018 or (ii) 1.85 to 1.0 at any time after June 15, 2018, the Borrower
shall on the next Business Day prepay Loans and/or Cash Collateralize the Dollar
Equivalent of the L/C Obligations in the aggregate amount necessary to reduce
the Total Outstandings to an amount that would comply with the applicable
foregoing ratio, without a corresponding reduction of the Aggregate Commitments,
the Maximum Outstanding Amount or the Maximum Borrowing Amount.
(d)          Section 4.02(f) of the Credit Agreement is hereby amended by
replacing each occurrence of the date “April 30, 2018” in such section with the
date “June 15, 2018”.
(e)          Section 6.02 of the Credit Agreement is hereby amended by (i)
deleting the word “and” from the end of clause (y) of such section, (ii)
replacing the period at the end of clause (z) with “; and” and (iii) adding the
following new clause (aa) to such section:
(aa)          within twenty (20) calendar days of the end of April 2018 and each
calendar month thereafter, a Total Eligible Assets Certificate dated as of the
last Business Day of the preceding calendar month, such certificate to be
completed and signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower.
(f)          Each of Sections 6.12(c), (d) and (f) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
(c)          Asset Coverage Ratio.  Not permit the Asset Coverage Ratio to be
less than (i) 1.05 to 1.0 as of the last Business Day of any calendar week
ending on or prior to June 15, 2018 and (ii) 1.85 to 1.0 as of the last Business
Day of any calendar week ending after June 15, 2018.
3

--------------------------------------------------------------------------------

(d)          Maximum Disbursements.  Not permit the aggregate amount of
Disbursements of the Loan Parties to exceed (i) $116,000,000 for the period
beginning December 31, 2017 and ending February 3, 2018; (ii) $85,000,000 for
the period beginning February 4, 2018 and ending March 3, 2018; (iii)
$74,000,000 for the period beginning March 4, 2018 and ending March 31, 2018
(excluding Disbursements made to pay fees to the Lenders); (iv) $85,000,000 for
the period beginning April 1, 2018 and ending April 28, 2018; (v) $84,000,000
for the period beginning April 29, 2018 and ending May 25, 2018; and (vi)
$65,500,000 for the period beginning May 26, 2018 and ending June 15, 2018.  To
the extent that (x) $108,000,000 exceeds the actual Disbursements of the Loan
Parties for the period beginning November 26, 2017 and ending December 30, 2017
or (y) the amount of Disbursements permitted with respect to any period set
forth above exceeds the actual Disbursements of the Loan Parties for such
period, such excess shall be added to the amount of Disbursements permitted with
respect to the immediately succeeding period.
(f)          Adjusted EBITDAR.  Maintain Adjusted EBITDAR, on a trailing twelve
month basis, not less than (i) $68,000,000 for the twelve-month period ending
December 31, 2017, (ii) $69,000,000 for the twelve-month period ending January
31, 2018; (iii) $66,500,000 for the twelve-month period ending February 28,
2018; (iv) $67,000,000 for the twelve-month period ending March 31, 2018; (v)
$73,000,000 for the twelve-month period ending April 30, 2018; and (vi)
$76,000,000 for the twelve-month period ending May 31, 2018.
(g)          Section 6.17 of the Credit Agreement is hereby amended by replacing
the date “April 30, 2018” in such section with the date “June 15, 2018”.
(h)          A new Exhibit I (Form of Total Eligible Assets Certificate) is
hereby added to the Credit Agreement in the form attached hereto as Exhibit I.
5.          Refinancing Efforts.  The Borrower shall provide the Administrative
Agent with prompt written notice in the event that (i) either proposed provider
of the Borrower’s new asset-based credit facility or the new term loan facility
terminates its engagement or commitment with respect to the applicable facility
or otherwise notifies the Borrower that it will not close the applicable
transaction on or before June 15, 2018 or (ii) the Borrower decides not to
pursue closing of either transaction.  If any of the foregoing shall occur, the
Borrower shall promptly take action to begin implementing its plan, with respect
to alternative transactions intended to repay the Obligations, that was
delivered to the Administrative Agent on April 13, 2018 pursuant to Section
6.02(y) of the Credit Agreement.


6.          Deferral of Seventh Amendment Fee and Eighth Amendment Fee.  The
Loan Parties hereby acknowledge and agree that each of the fees in the amount of
(x) $5,950,000 that was incurred on the Seventh Amendment Effective Date in
connection with the amendment dated as of the date thereof (the “Seventh
Amendment Fee”) and (y) $2,760,000 that was incurred on the Eighth Amendment
Effective Date in connection with the amendment dated as of the date thereof
(the “Eighth Amendment Fee”) is a valid and subsisting obligation of the Loan
Parties to the Lenders that is not subject to any credits, offsets, defenses,
claims, counterclaim or adjustments of any kind.  Each of the Lenders and Loan
Parties hereby agrees that, notwithstanding anything to the contrary set forth
in any Loan Document, the Seventh Amendment Fee and the Eighth Amendment Fee
shall each be due and payable upon the earliest to occur of (i) subject to
Section 7 of this Amendment, June 15, 2018, (ii) acceleration of any Obligations
under the Loan Documents or (iii) subject to Section 7 of this Amendment,
repayment in full of the Obligations under the Loan Documents.


7.          Repayment of Obligations.


(a)          Each of the Lenders, the L/C Issuer and the Administrative Agent
hereby agrees that if all Payoff Items (as defined below) are received on or
prior to 12:00 noon Eastern time on June 15, 2018, (i) the Lenders, L/C Issuer
and Administrative Agent shall accept the Payoff Items in full satisfaction of
all Obligations under the Loan Documents (excluding contingent indemnification
obligations and, to the extent constituting Obligations, any Banking Services
Obligations and any obligations under any Swap Contract (all of the foregoing,
the “Excluded Obligations”)); (ii) the Loan Documents (excluding any Loan
Document that evidences any Excluded Obligation), including all Commitments of
the Lenders thereunder, and all Liens granted to the Administrative Agent
securing the Obligations under the Loan Documents, shall be terminated and (iii)
all other Obligations (excluding Excluded Obligations), including without
limitation Obligations in respect of the Seventh Amendment Fee and $160,000 of
the Eighth Amendment Fee shall be forgiven and deemed canceled by the Lenders;
provided, however, that the agreements of the Lenders, L/C Issuer and
Administrative Agent set forth in this Section 7 shall be null and void upon any
acceleration of all Obligations under the Loan Documents after the occurrence of
an Event of Default.
4

--------------------------------------------------------------------------------



(b)          The “Payoff Items” shall consist of the following:


(i) cash in an amount equal to the sum of the Outstanding Amount of all Loans
plus the amount of interest on the Loans plus the amount of L/C Fees plus the
amount of Commitment Fees plus the amount of any Unreimbursed Amounts plus the
amount, not to exceed $400,000, of all reasonable out-of-pocket fees and
expenses incurred by the Administrative Agent and Lenders in connection with the
Loan Documents, including without limitation this Amendment, in each case,
accrued and unpaid or unreimbursed as of the applicable repayment date;


(ii) either of (x) Cash Collateralization of the L/C Obligations (excluding any
Unreimbursed Amounts) at 105% of the Dollar Equivalent of the aggregate amount
of the L/C Obligations or (y) replacement letters of credit or such other
actions that would permit the termination of the L/C Obligations in a manner
satisfactory to the L/C Issuer, the Administrative Agent and each Lender;


(iii) promissory notes issued to the Lenders in accordance with their Applicable
Percentage by the Borrower and each other Loan Party, on a joint and several
basis, in an aggregate principal amount of $2,600,000, which promissory notes
shall be in form and substance satisfactory to the provider of the new term loan
facility and each Lender, and such promissory notes shall (1) be unsecured and
subordinated to the Loan Parties’ obligations under the new asset-based credit
facility and new term loan facility on terms satisfactory to the providers of
such facilities, (2) bear interest at 5.0% per annum, which interest may be paid
in cash or paid-in-kind at the option of the Loan Parties, (3) mature on the
date that is the earlier of the date that is six months after (x) the maturity
date of the new term loan facility, as the same may be extended from time to
time, and (y) the date on which such new term loan facility is repaid in full
and (4) not contain any affirmative, negative or financial covenants; and


(iv) a release, in substantially the same form as Section 14 hereof, duly
executed by each of the Loan Parties.


8.          Consent to Mt. Comfort Transactions.  The Administrative Agent and
Lenders hereby consent to Celadon Realty, LLC’s (“Celadon Realty”) and, if
applicable, one or more of the other Loan Party’s, entry into an agreement with
Carvana, LLC or its affiliates, successors, or assigns (“Carvana”) providing for
the following (collectively, the “Mt. Comfort Transactions”): (i) the
Disposition to Carvana of a parcel of real property described as approximately
70 acres of that certain parcel of real property containing approximately 145
acres located at 6299 W. CR 300, South Greenfield, Indiana (such 145-acre
property, the “Mt. Comfort Property” and such Disposition of 70 acres of the Mt.
Comfort Property, the “Carvana Parcel Disposition”); (ii) the granting to
Carvana, upon consummation of the Carvana Parcel Disposition, of a right of
first refusal to meet any bona-fide offer from a third party to purchase all or
any portion of the remaining 75 acres of the Mt. Comfort Property; (iii) the
granting to Carvana, upon consummation of the Carvana Parcel Disposition, of an
option to purchase all or a portion of such remaining 75 acres for the minimum
price set forth in that certain letter from Carvana dated April 6, 2018 and
delivered to the Administrative Agent on April 12, 2018; and (iv) the Loan
Parties’ entry into one or more agreements with Carvana with respect to the
foregoing.  The Administrative Agent and Lenders hereby consent to the
consummation of the Mt. Comfort Transactions so long as (1) the amount of net
cash proceeds received upon consummation of the Carvana Parcel Disposition is
not less than $12,500,000; and (2) within one Business Day after the
consummation of the Carvana Parcel Disposition the Loan Parties shall prepay
Loans in an amount equal to the amount of net cash proceeds received in
connection with the Carvana Parcel Disposition with a corresponding reduction of
the Maximum Outstanding Amount and the Maximum Borrowing Amount as required
under Section 2.02(f) of the Credit Agreement; provided that, if the Carvana
Parcel Disposition is consummated on or before June 15, 2018 and no Event of
Default exists on the date of such consummation, the Maximum Borrowing Amount
and Maximum Outstanding Amount shall be reduced by an amount equal to 60.0% of
the net cash proceeds received in connection with the Carvana Parcel
Disposition.  Upon consummation of the Carvana Parcel Disposition, the
Administrative Agent shall promptly execute and deliver to Celadon Realty (or
its designee) a release of the Mortgage encumbering the 70 acre parcel of the
Mt. Comfort Property conveyed to Carvana in connection with the Carvana Parcel
Disposition.
5

--------------------------------------------------------------------------------



9.          Consent to Kernersville Transaction.  The Administrative Agent and
Lenders hereby consent to the Disposition by Celadon Trucking Services, Inc. of
that certain parcel of real property located at 1651 Old Greensboro Road,
Kernersville, North Carolina and the Loan Parties’ entry into one or more
agreements with respect to such Disposition (the “Kernersville Disposition”) so
long as (1) the Kernersville Disposition is made to an unaffiliated third party
pursuant to an arms-length transaction; (2) the gross purchase price for the
Kernersville Disposition is $2,725,000, with the Loan Parties being entitled to
receive all proceeds after deducting reasonable and customary closing expenses;
and (3) within one Business Day after consummation of the Kernersville
Disposition, the Loan Parties shall prepay Loans in an amount equal to the
amount of net cash proceeds received in connection with the Kernersville
Disposition with a corresponding reduction of the Maximum Outstanding Amount and
the Maximum Borrowing Amount as required under Section 2.02(f) of the Credit
Agreement; provided that, if the Kernersville Disposition is consummated on or
before June 15, 2018 and no Event of Default exists on the date of consummation
of the Kernersville Disposition, the Maximum Borrowing Amount and Maximum
Outstanding Amount shall be reduced by an amount equal to 60.0% of the net cash
proceeds received in connection with the Kernersville Disposition.


10.          Consent to Disposition of Certain Refrigerated Trailers.  The
Administrative Agent and Lenders hereby consent to the Disposition by one or
more Loan Parties of any or all of the refrigerated trailer Vehicles identified
on Schedule A hereto (the “Refrigerated Trailers”) in one or more transactions,
and the Loan Parties’ entry into one or more agreements with respect to such
Dispositions, so long as (1) each Disposition of a Refrigerated Trailer is made
to an unaffiliated third party pursuant to an arms-length transaction; (2) the
gross purchase price for each Refrigerated Trailer is not less than $34,000 per
Refrigerated Trailer; and (3) within one Business Day after consummation of each
Disposition of a Refrigerated Trailer, the Loan Parties shall prepay Loans in an
amount equal to the amount of net cash proceeds received in connection with such
Disposition with a corresponding reduction of the Maximum Outstanding Amount and
the Maximum Borrowing Amount as required under Section 2.02(f) of the Credit
Agreement; provided that, if any such Disposition is consummated on or before
June 15, 2018 and no Event of Default exists on the date of consummation of such
Disposition, the Maximum Borrowing Amount and Maximum Outstanding Amount shall
be reduced by an amount equal to 60.0% of the net cash proceeds received in
connection with such Disposition.
6

--------------------------------------------------------------------------------



11.          Cash Dominion.  Upon the earlier of (i) June 15, 2018 and (ii) the
occurrence of any event with respect to which the Borrower is obligated to
deliver notice pursuant to Section 5 hereof, the Borrower and the Loan Parties
shall take such actions as the Administrative Agent shall request and shall open
such accounts with the Administrative Agent as the Administrative Agent shall
request to assure that, as soon as practicable and in any even by no later than
the thirtieth (30th) calendar day following the applicable date or event, all
cash Collateral and all other collections and proceeds of Collateral received by
the Borrower or any other Loan Party may be applied directly to repay the
Obligations and to otherwise permit the Administrative Agent to implement full
dominion over all such cash Collateral and all other collections and proceeds of
Collateral received by the Borrower or any other Loan Party.


12.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon the satisfaction (or waiver by the Administrative Agent) of
the following conditions precedent:


(a)          receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors, each Lender and the
Administrative Agent;


(b)          receipt by the Administrative Agent of an updated budget of monthly
aggregate Disbursements for the periods (i) beginning April 29, 2018 and ending
May 25, 2018 and (ii) beginning May 26, 2018 and ending June 15, 2018, in each
case, prepared by the Borrower, approved by the Borrower Financial Advisor and
in form and substance reasonably acceptable to the Lenders;


(c)          receipt by the Administrative Agent of opinions of legal counsel to
the Borrower in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, dated as of the
date hereof;


(d)          receipt by the Administrative Agent of a certificate of each Loan
Party dated as of the date hereof signed by a Responsible Officer of such Loan
Party (A) certifying and attaching resolutions adopted by the board of directors
or equivalent governing body of such Loan Party approving this Amendment and (B)
in the case of the Borrower, certifying that, after giving effect to this
Amendment, (1) the representations and warranties of each Loan Party contained
in Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, in each case, other than with
respect to the Audit Events, and (2) no Default exists after giving effect to
this Amendment;


(e)          receipt by the Administrative Agent of reimbursement from the
Borrower for all reasonable and documented fees and costs (including without
limitation (A) all costs incurred in connection with appraisals and perfection
of Liens on Vehicles and (B) to the extent invoiced to the Borrower at least one
Business Day prior to the Ninth Amendment Effective Date, reasonable fees and
costs of (i) counsel to the Administrative Agent and (ii) the Agent Financial
Advisor) incurred in connection with the Loan Documents through the Ninth
Amendment Effective Date; and


(f)          receipt by each Lender of reimbursement from the Borrower for all
reasonable fees and costs of counsel to such Lender incurred in connection with
the Loan Documents through the Ninth Amendment Effective Date to the extent
invoiced to the Borrower at least one Business Day prior to the Ninth Amendment
Effective Date.
7

--------------------------------------------------------------------------------



13.          Payment of Fees and Expenses.  Promptly, and in any event within 5
Business Days of demand therefor, the Borrower shall reimburse the
Administrative Agent for all fees and expenses of the Administrative Agent
(including without limitation, all fees and expenses of counsel and financial
advisors to the Administrative Agent and all appraisal, inspection and other
costs incurred by the Administrative Agent) and any Lender for all fees and
expenses of counsel to such Lender, in each case, incurred in connection with
the Loan Documents, including without limitation this Amendment.  The
Administrative Agent will provide invoices to the Borrower at the end of each
two-week period from and after the Ninth Amendment Effective Date providing (i)
the amount of out-of-pocket fees and expenses incurred by the Administrative
Agent and the Lenders during such two-week period and (ii) the aggregate amount
of out-of-pocket fees and expenses incurred by the Administrative Agent and
Lenders for the period commencing April 1, 2018 through the end of such two-week
period.  The Loan Parties shall not be obligated to reimburse the Administrative
Agent or the Lenders for their respective fees and expenses incurred during the
period commencing April 1, 2018 through June 15, 2018 in an aggregate amount in
excess of $400,000 unless either (i) all Obligations under the Loan Documents
are accelerated after the occurrence of an Event of Default prior to June 15,
2018 or (ii) all Payoff Items are not received on or prior to 12:00 noon Eastern
time on June 15, 2018.


14.          Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any of the Loan Parties may have or claim to have against any
entity or other Person within the Lender Group.


15.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


16.          Representations and Warranties; No Default.  Each Loan Party
represents and warrants to the Administrative Agent and each Lender that (a) any
forecasts of cash flows and other projections delivered to the Administrative
Agent or any Lender prior to the Ninth Amendment Effective Date reflect the
Borrower’s good faith estimate of the matters described therein, (b) the
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, in each case, other than with respect to the Audit
Events, and (c) after giving effect to this Amendment, no Default exists,
including without limitation any Default under Section 8.01(e) of the Credit
Agreement.
8

--------------------------------------------------------------------------------



17.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


18.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.


19.          Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
20.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Indiana.


[SIGNATURE PAGES FOLLOW]
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.
 
BORROWER:
CELADON GROUP, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
           
GUARANTORS:
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON E-COMMERCE, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
TRANSPORTATION SERVICES
INSURANCE COMPANY, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

 
CELADON GROUP, INC.
NINTH AMENDMENT
 

--------------------------------------------------------------------------------


 
 
GUARANTORS:
A&S SERVICES GROUP, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
OSBORN TRANSPORTATION, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON CANADIAN HOLDINGS, LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
HYNDMAN TRANSPORT LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
AQ, LLC
 
(f/k/a AMERICAN QUALITY, LLC)
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
BEE LINE, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary

 
 
CELADON GROUP, INC.
NINTH AMENDMENT

--------------------------------------------------------------------------------


 
 
GUARANTORS:
BUCKLER TRANSPORT, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON DRIVING ACADEMY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON REALTY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
DISTRIBUTION, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
EAGLE LOGISTICS SERVICES INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 
 
CELADON GROUP, INC.
NINTH AMENDMENT

--------------------------------------------------------------------------------


 
 
GUARANTORS:
HOME MANAGEMENT PROS LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
PRO TECH, LLC
 
(f/k/a PROSAIR TECHNOLOGIES, LLC)
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
QUALITY COMPANIES LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
TAYLOR EXPRESS, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
     

 
 
CELADON GROUP, INC.
NINTH AMENDMENT

--------------------------------------------------------------------------------


 
GUARANTORS:
THE AMERICAN FRANCHISING GROUP LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
A&S REAL ESTATE HOLDINGS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER LOGISTICS, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
HUNT VALLEY EQUIPMENT CO., LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
J. DAVID BUCKLER, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY BUSINESS SERVICES, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY INSURANCE LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

 
 
CELADON GROUP, INC.
NINTH AMENDMENT

--------------------------------------------------------------------------------


 
 
GUARANTORS:
VORBAS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
A&S KINARD LOGISTICS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER DISTRIBUTION CENTER, L.P.
        By: J. David Buckler, Inc., its general partner        
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

CELADON GROUP, INC.
NINTH AMENDMENT

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
     
LENDERS:
BANK OF AMERICA, N.A., as a Lender
             
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
             
WELLS FARGO BANK, N.A., as a Lender
             
By:
/s/ Kristine Netjes
 
Name:
Kristine Netjes
 
Title:
Senior Vice President
             
CITIZENS BANK, N.A., as a Lender
             
By:
/s/ John F. Kendrick
 
Name:
John F. Kendrick
 
Title:
Vice President


 
CELADON GROUP, INC.
NINTH AMENDMENT

--------------------------------------------------------------------------------

EXHIBIT I


Form of
Total Eligible Assets Certificate


For the period ended _________________, 2018.


Reference is made to that certain Credit Agreement dated as of December 12, 2014
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among CELADON GROUP, INC. (the “Borrower”), the Guarantors
identified therein, the Lenders identified therein and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).   Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.


The undersigned Responsible Officer of the Borrower hereby certifies that as of
the date hereof the following calculation of eligible accounts receivable is
true and correct in all material respects:

Net book value of all accounts receivable:
$________________________________
Less: net book value of ineligible accounts receivable set forth on Schedule 1
attached hereto:
$________________________________
Net eligible accounts receivable (line 1 less line 2):
$________________________________
Net book value of tractors and trailers constituting part of the Collateral not
subject to any Lien (other than Liens in favor of the Administrative Agent):
$________________________________
Plus: 70% of the net book value of tractors and trailers constituting part of
the Collateral not subject to any Lien (other than Liens in favor of the
Administrative Agent):
$________________________________
Plus: up to $85,000,000 of the appraised value of real property assets
constituting part of the Collateral not subject to any Lien (other than Liens in
favor of the Administrative Agent and Liens permitted under Section 7.01(c), (d)
or (g) of the Credit Agreement:
$________________________________
Total eligible assets (line 3 plus line 5 plus line 6):
$________________________________

Delivery of an executed counterpart of a signature page of this report by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this report.


[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Total Eligible Assets
Certificate to be duly executed and delivered by its officer thereunder duly
authorized as of the date first above written.
 
 
CELADON GROUP, INC.,
       
By:
 
 
Name:
 
 
Title:
 

 
 

--------------------------------------------------------------------------------



Schedule 1
To Total Eligible Assets Certificate
 
Ineligible Accounts Receivable
 
(A)  ACCOUNTS RECEIVABLE (“ACCOUNTS”) THAT DO NOT ARISE OUT OF SALES OF GOODS OR
RENDERING OF SERVICES IN THE ORDINARY COURSE OF THE BORROWER’S OR ANY U.S.
GUARANTOR’S BUSINESS
$___________________________________
(B)  ACCOUNTS RECEIVABLE OTHER THAN IN DOLLARS OR THAT ARE OTHERWISE ON TERMS
OTHER THAN THOSE NORMAL OR CUSTOMARY IN THE BORROWER’S OR ANY U.S. GUARANTOR’S
BUSINESS
$___________________________________
(C)  ACCOUNTS OWING FROM ANY PERSON THAT IS AN AFFILIATE OF THE BORROWER OR ANY
U.S. GUARANTOR
$___________________________________
(D)  ACCOUNTS THAT ARE PAST DUE FOR 90 DAYS OR MORE (COMPUTED FROM THE INVOICE
DATE)
$___________________________________
(E)  ACCOUNTS THAT RELATE TO ANY JOBS THAT ARE SUBJECT TO BONDING REQUIREMENTS
$___________________________________
(F)  THAT PORTION OF ANY ACCOUNT THAT CONSTITUTES RETAINAGE
$___________________________________
(G)  ACCOUNTS OWING FROM ANY ACCOUNT DEBTOR FROM WHICH AN AGGREGATE AMOUNT OF
MORE THAN 20% OF THE ACCOUNTS OWING THEREFROM IS PAST DUE FOR MORE THAN 90 DAYS
(COMPUTED FROM THE INVOICE DATE)
$___________________________________

 

--------------------------------------------------------------------------------

(H)  ACCOUNTS OWING FROM ANY PERSON THAT (1) HAS DISPUTED LIABILITY FOR ANY
ACCOUNT OWING FROM SUCH PERSON OR (2) HAS OTHERWISE ASSERTED ANY CLAIM, DEMAND
OR LIABILITY AGAINST ANY OF THE BORROWER OR ANY U.S. GUARANTOR OR ANY OF THEIR
SUBSIDIARIES, WHETHER BY ACTION, SUITE, COUNTERCLAIM OR OTHERWISE; PROVIDED THAT
FOR PURPOSES OF SUBCLAUSE (1), SUCH ACCOUNTS SHALL BE EXCLUDED ONLY TO THE
EXTENT OF THE AMOUNTS BEING DISPUTED BY SUCH PERSON AT ANY DATE OF DETERMINATION
$___________________________________
(I)  ACCOUNTS OWING FROM ANY PERSON THAT SHALL TAKE OR BE THE SUBJECT OF ANY
INSOLVENCY PROCEEDING
$___________________________________
(J)  ACCOUNTS (1) OWING FROM ANY PERSON THAT IS ALSO A SUPPLIER TO OR CREDITOR
OF ANY OF THE BORROWER, ANY U.S. GUARANTOR OR ANY OF THEIR SUBSIDIARIES UNLESS
SUCH PERSON HAS WAIVED ANY RIGHT OF SETOFF IN A MANNER ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE LENDERS OR (2) REPRESENTING ANY MANUFACTURER’S OR
SUPPLIER’S CREDITS, DISCOUNTS, INCENTIVE PLANS OR SIMILAR ARRANGEMENTS ENTITLING
THE BORROWER, ANY U.S. GUARANTOR OR ANY OF THEIR SUBSIDIARIES TO DISCOUNTS ON
FUTURE PURCHASE THEREFROM
$___________________________________
(K)  ACCOUNTS ARISING OUT OF SALES TO ACCOUNT DEBTORS OUTSIDE THE UNITED STATES
$___________________________________
(L)  ACCOUNTS THAT ARE SUBJECT TO ANY RIGHT OF RETURN, SETOFF OR CHARGE BACK
$___________________________________
(M)  ACCOUNTS OWING FROM AN ACCOUNT DEBTOR THAT IS AN AGENCY, DEPARTMENT OR
INSTRUMENTALITY OF THE UNITED STATES OR ANY STATE THEREOF
$___________________________________
(N)  ACCOUNTS WHERE THERE ARE CONDITIONS WHICH MUST BE SATISFIED BEFORE THE
BORROWER OR ANY U.S. GUARANTOR IS ENTITLED TO RECEIVE PAYMENT OF THE ACCOUNTS
$___________________________________

 

--------------------------------------------------------------------------------

(O)  ACCOUNTS THAT ARE NOT EVIDENCED BY AN INVOICE SENT BY THE BORROWER OR ANY
U.S. GUARANTOR TO THE ACCOUNT DEBTOR IN THE AMOUNT OF SUCH ACCOUNTS
$___________________________________
(P)  ACCOUNTS THAT ARE NOT OWNED BY THE BORROWER OR ANY U.S. GUARANTOR FREE OF
ANY TITLE DEFECTS OR ANY LIENS OR INTERESTS OF OTHERS EXCEPT THE SECURITY
INTEREST IN FAVOR OF THE ADMINISTRATIVE AGENT
$___________________________________
(Q)  ACCOUNTS FOR WHICH GOODS OR SERVICES HAVE NOT BEEN DELIVERED BY THE
BORROWER OR ANY U.S. GUARANTOR
$___________________________________
(R)  ACCOUNTS PAYABLE OTHER THAN IN DOLLARS OR THAT ARE OTHERWISE ON TERMS OTHER
THAN THOSE NORMAL OR CUSTOMARY IN THE BORROWER’S OR ANY U.S. GUARANTOR’S
BUSINESS
$___________________________________
TOTAL INELIGIBLE ACCOUNTS (TOTAL TO LINE TWO ON THE ELIGIBLE ACCOUNTS RECEIVABLE
CERTIFICATE)
$___________________________________

 
 

--------------------------------------------------------------------------------

Schedule A


Refrigerated Trailers


Serial Number / VIN
1.            1GRAA062XEE700957
2.            1GRAA0623EE700976
3.            1GRAA0624EE700985
4.            1GRAA0620EE701017
5.            1GRAA0629EE701033
6.            1GRAA0628EE701072
7.            1GRAA0624EE701120
8.            1GRAA062XEE701154
9.            1GRAA0626EE700955
10.          1GRAA0625EE700980
11.          1GRAA0620EE700983
12.          1GRAA0626EE700986
13.          1GRAA0628EE700987
14.          1GRAA062XEE700991
15.          1GRAA0622EE700998
16.          1GRAA0625EE701000
17.          1GRAA0629EE701002
18.          1GRAA0620EE701003
19.          1GRAA0624EE701005
20.          1GRAA0625EE701014
21.          1GRAA0628EE701038
22.          1GRAA062XEE701039
23.          1GRAA0623EE701044
24.          1GRAA0621EE701060
25.          1GRAA0622EE701066
26.          1GRAA0624EE701067
27.          1GRAA0629EE701078
28.          1GRAA0624EE701098
29.          1GRAA0626EE701099
30.          1GRAA0624EE701103
31.          1GRAA0628EE701105
32.          1GRAA0623EE701111
33.          1GRAA0622EE701116
34.          1GRAA0626EE701121
35.          1GRAA0623EE701125
36.          1GRAA0627EE701130
37.          1GRAA0624EE701134
38.          1GRAA0626EE701135
39.          1GRAA0625EE701143
40.          1GRAA0629EE700979

 

--------------------------------------------------------------------------------

41.          1GRAA0628EE700990
42.          1GRAA0626EE701023
43.          1GRAA0625EE701031
44.          1GRAA0621EE701088
45.          1GRAA0623EE701092
46.          1GRAA0621EE701107
47.          1GRAA0625EE701112
48.          1GRAA062XEE701123
49.          1JJV532B6EL749115
50.          1GRAA0623EE700962
51.          1GRAA0625EE700963
52.          1GRAA0627EE700995
53.          1GRAA0620EE700997
54.          1GRAA0628EE701010
55.          1GRAA0628EE701024
56.          1GRAA0625EE701028
57.          1GRAA0620EE701034
58.          1GRAA0626EE701040
59.          1GRAA062XEE701042
60.          1GRAA0622EE701049
61.          1GRAA0624EE701053
62.          1GRAA0626EE701068
63.          1GRAA0628EE701069
64.          1GRAA062XEE701073
65.          1GRAA0621EE701074
66.          1GRAA0629EE701081
67.          1GRAA0628EE701086
68.          1GRAA0623EE701089
69.          1GRAA0627EE701094
70.          1GRAA0622EE701097
71.          1GRAA0629EE701100
72.          1GRAA0622EE701102
73.          1GRAA0629EE701114
74.          1GRAA062XEE701137
75.          1GRAA0620EE701146
76.          1GRAA0622EE701150
77.          1GRAA0626EE701152
78.          1JJV532B7EL749107
79.          1JJV532B9EL749108
80.          1JJV532B0EL749109
81.          1JJV532B9EL749111
82.          1JJV532B0EL749112
83.          1JJV532B8EL749116



Back to Form 8-K
[form8k.htm]